Exhibit 10.1
Execution Copy
DENDREON CORPORATION
 
EXECUTIVE EMPLOYMENT AGREEMENT
 
(WASHINGTON STATE)
 
This Executive Employment Agreement (this “Agreement”) is entered into as of the
date of the last signature to this Agreement (“Effective Date”), by and between
Dendreon Corporation, a Delaware corporation (the “Company”), and John E. Osborn
(“Employee”).
 
The parties agree as follows:
 
1. Employment.  The Company hereby employs Employee as Executive Vice President,
General Counsel and Secretary, and Employee hereby accepts such employment, upon
the terms and conditions set forth in this Agreement.
 
2. Duties.
 
2.1 Position.  Employee shall perform such duties as are customary for the
position of Executive Vice President, General Counsel and Secretary at companies
of the Company’s size and nature in the United States and any additional duties
that the Executive Vice President, General Counsel and Secretary’s immediate
supervisor or the Board of Directors of the Company (the “Board”) may reasonably
prescribe from time to time and which are consistent with Employee’s
position.  Employee shall devote Employee’s full business time and efforts to
the performance of Employee’s assigned duties for the Company, provided,
however, that Employee may devote reasonable periods of time to (a) serving on
the board of directors of other corporations subject to the prior approval of
the CEO, and (b) engaging in charitable or community service activities, so long
as none of the foregoing additional activities materially interfere with
Employee’s duties under this Agreement.
 
2.2 Work Location.  Employee’s principal place of work shall be located in
Seattle, Washington, or such other location as the parties may agree upon from
time to time.
 
3. Term.  The employment relationship pursuant to this Agreement shall begin on
the Effective Date, will be for no specified term, and may be terminated by
Employee or the Company at any time, with or without Good Reason or Cause (as
defined in Section 6), as applicable, subject to the provisions regarding
termination set forth in Section 6.
 
4. Compensation.
 
4.1 Base Salary.  As compensation for Employee’s performance of his duties under
this Agreement, the Company shall pay Employee a base salary (“Base Salary”),
which shall initially equal four hundred fifty thousand dollars ($450,000) per
calendar year, payable in accordance with the normal payroll practices of the
Company, less required deductions for state and federal withholding tax, social
security and all other required employment taxes and payroll deductions.  For
purposes of Section 6 hereof, Employee’s Base Salary shall be the current Base
Salary as of the date of his termination of employment (the “Termination
Date”).  The Base
 
J. Osborn - Executive Employment Agreement
 
- 1 -

--------------------------------------------------------------------------------

 
 
Salary may not be reduced unless the base salaries of all other employees of the
Company at the Vice President level and above are proportionally reduced and in
the case of such reduction, Base Salary shall not be reduced by more than 10%.
 
4.2 Incentive Compensation.  Within thirty (30) days after the end of each
calendar year, if the Company and Employee meet specified targets agreed upon in
advance by the Board, Employee shall be entitled to receive a target bonus of
fifty percent (50%) of his Base Salary (the “Annual Bonus”) as determined by the
Board, in its sole discretion.  Employee must be currently employed by the
Company as of the date of payment of any Annual Bonus in order to be entitled to
such payment.  If the Company and Employee do not fully meet such targets, the
Company may pay Employee a bonus of such amount as the Board deems appropriate
in its sole discretion.  Before the beginning of a new bonus year, the Board
may, in its discretion, reduce the percentage of the Annual Bonus applicable to
employees, provided that Employee’s Annual Bonus may be reduced only to the
extent that the percentage annual bonuses of all other employees of the Company
at the Vice President level and above are proportionally reduced.
 
4.3 Equity Grants.  Employee shall be entitled to annual grants of stock
options, restricted stock and other equity based long term incentive
compensation generally made available to comparable senior executives of the
Company on substantially the same terms and conditions as generally applicable
to such other executives.
 
4.4 Performance and Compensation Review.  Employee’s performance will be
reviewed no less frequently than annually to determine whether Employee’s salary
or other compensation should be modified.
 
4.5 Vacation.  Employee shall be eligible to earn four (4) calendar weeks of
paid vacation in each year of this Agreement.  Vacation will accrue at the rate
of six and two-thirds (6 2/3) hours per pay period, and may be carried over from
year to year up to a maximum cap of 240 hours and in accordance with Company
policy.  Additional paid vacation shall accrue in accordance with Company
policy. Any accrued unused vacation will be cashed out upon termination of
employment at Employee’s then current Base Salary rate in accordance with
Company policy and applicable law.
 
4.6 Benefits and Insurance.  In addition to the vacation benefits in Section 4.5
above, Employee shall be entitled to all benefits that the Company may make
generally available from time to time to its employees, subject to the terms and
conditions of the applicable policy or plan, and provided that Employee
understands that he/she will be designated as a key employee for purposes of any
leave granted under the Family and Medical Leave Act.
 
5. Business Expenses.  The Company shall pay, or promptly reimburse, Employee
for all reasonable, out-of-pocket travel and business expenses incurred in the
performance of Employee’s duties on behalf of the Company for which Employee
submits the required supporting documentation and otherwise fully complies with
the Company’s travel and expense reimbursement policy as in effect from time to
time.  Reimbursements under this Section 5 will be made in accordance with
Section 9.12.
 
J. Osborn - Executive Employment Agreement
 
- 2 -

--------------------------------------------------------------------------------

 
 
6. Separation of Employee’s Employment.
 
6.1 Termination for Cause by the Company.  The Company may terminate Employee’s
employment at any time for Cause.  For purposes of this Agreement, “Cause” is
defined as: (i) Employee’s willful and continued failure to substantially
perform his duties and responsibilities, after prior written notice thereof and
an opportunity to cure; (ii) Employee’s willful engaging in conduct which is
materially injurious (monetarily or otherwise) to the Company, including without
limitation, misuse of Company funds or property; (iii) Employee’s conviction of
a felony (other than a moving vehicle violation); or (iv) any other material
breach by Employee of this Agreement or any confidentiality, noncompetition,
nondisclosure and/or invention agreement with the Company which is materially
injurious (monetarily or otherwise) to the Company.  Notwithstanding the
foregoing, the Company must notify Employee of any event constituting Cause
within 45 days following the Company’s knowledge of its existence or such event
will not constitute Cause under this Agreement.   For purposes of this
Agreement, no act or failure to act, on the part of Employee, will be considered
“willful” unless it is done, or omitted to be done, by Employee in bad faith or
without reasonable belief that Employee’s action or omission was in the best
interests of the Company.  Employee’s employment will in no event be considered
to have been terminated by the Company for Cause if the act or failure to act
upon which such termination is based is an act or failure to act in respect of
which Employee meets the applicable standard of conduct prescribed for
indemnification or reimbursement or payment of expenses under the By-laws of the
Company or the laws of the state of its incorporation or the directors’ and
officers’ liability insurance of the Company, in each case as in effect at the
time of such act or failure to act.
 
In the event that Employee’s employment is terminated in accordance with this
Section ‎6.1, Employee shall be entitled to receive, on Employee’s first regular
payday following the Termination Date, a lump sum payment equal to the
following:  (i) any portion of Employee’s Base Salary that has been earned but
not yet paid as of the Termination Date, and (ii) any accrued unused vacation as
of the Termination Date, all of the foregoing to be less required withholding
(clauses (i) and (ii) collectively, the “Accrued Benefits”).  All other Company
obligations to Employee, including but not limited to any bonus as described in
Section 4.2 and Severance (as defined in Section 6.2), will automatically
terminate and be completely extinguished as of the Termination Date; provided,
however, Employee shall continue to be entitled to any accrued benefits under
the Company’s benefit and welfare plans and to indemnification and continued
coverage under the Company’s director and officer insurance policies (“D&O
Policies”).
 
6.2 Termination Without Cause; Change of Control.
 
(a) If the Company terminates Employee’s employment without Cause, or if
Employee resigns for Good Reason in accordance with Section 6.3, then Employee
will be entitled to receive the following:
 
(i) a lump sum severance payment in an amount equal to one hundred twenty five
percent (1.25x) of the sum of Employee’s then current Base Salary and Employee’s
target Annual Bonus in respect of the calendar year in which the termination of
employment occurs, less required withholding, and
 
J. Osborn - Executive Employment Agreement
 
- 3 -

--------------------------------------------------------------------------------

 
 
(ii) the amounts set forth in paragraph (c) below.
 
(b) If the Company terminates Employee without Cause, or if Employee resigns for
Good Reason in accordance with Section 6.3, in either case within three (3)
months before or twelve (12) months following a Change of Control, then Employee
will be entitled to receive in addition to those payments set forth in Section
6.2(a) above, the following:
 
(i) a lump sum severance payment in an amount equal to twenty five percent
(0.25x) of the sum of the greater of (A) Employee’s then current Base Salary and
Employee’s target Annual Bonus in respect of the calendar year in which the
termination of employment occurs, or (B) Employee’s Base Salary as of the date
immediately prior to the Change of Control and Employee’s target Annual Bonus in
respect of the calendar year in which the termination of employment occurs, less
required withholding, and
 
(ii) the amounts set forth in paragraph (c) below.
 
(c) In addition to those amounts set forth in paragraphs (a) or (b) above, as
applicable, Employee shall be entitled to (i) on Employee’s first regular payday
following the Termination Date, a lump sum payment equivalent to the Accrued
Benefits; (ii) reasonable costs not to exceed $10,000 for outplacement services
provided by a purveyor approved by the Company and moving expenses, upon
delivery to the Company of an itemized invoice for such services provided that,
in each case, such costs are incurred within six (6) months of the Termination
Date; (iii) reimbursement by the Company for the cost (on an after-tax basis) of
continuation of all medical and dental benefits in effect on the Termination
Date, for a period of eighteen (18) months following the Termination Date, or
until Employee is eligible to receive comparable medical and dental benefits
from another employer; provided, however, (A) Employee timely elects the
continuation of group health plan benefits under the Consolidated Omnibus Budget
Reconciliation Act of 1985 (“COBRA”), (B) Employee makes a payment to the
Company in an amount equal to the monthly premium payments (both the employee
and employer portions) required to maintain such coverage, (C) such
reimbursement shall comply with Section 9.12(c), (D) Employee and the Company
acknowledge that this coverage will count towards the Company’s and the
applicable group health plan’s obligation to provide Employee with the right to
continuation coverage pursuant to COBRA and Employee will be able to continue
such coverage at his own expense for the balance of the period provided under
COBRA, and (E) notwithstanding anything contained in this Agreement, Employee
will not have a duty to mitigate the payments to be made to Employee pursuant to
this Section 6.2(c) by obtaining subsequent employment or otherwise; (iv) any
unpaid Annual Bonus with respect to the calendar year ended prior to the
termination of Employee’s employment; and (v) full accelerated vesting of any
and all unvested stock options, restricted stock units and restricted stock
grants held by Employee.
 
(d) “Change of Control” shall mean the occurrence, in a single transaction or in
a series of related transactions, of one or more of the following events:
 
(i) Any Person, as defined under the Securities Exchange Act of 1934, as amended
(the “Exchange Act”) (“Person”), becomes the owner of voting securities of the
Company (“Voting Securities”) representing more than fifty percent (50%) of the
 
J. Osborn - Executive Employment Agreement
 
- 4 -

--------------------------------------------------------------------------------

 
 
combined voting power of the Company’s then-outstanding securities, other than
by virtue of a merger, consolidation or similar transaction; provided, however,
that in determining whether a Change of Control has occurred, Voting Securities
which are acquired by any Person in a Non-Control Acquisition (as hereinafter
defined) shall not constitute an acquisition which would cause a Change of
Control.  A “Non-Control Acquisition” shall mean an acquisition by (A) an
employee benefit plan (or a trust forming a part thereof) maintained by (1) the
Company or (2) any of the Company’s subsidiaries, (B) the Company or any of the
Company’s subsidiaries, or (C) any Person of not more than 25% of the Voting
Securities that is entitled to and does report such beneficial ownership on
Schedule 13G under the Exchange Act (a “13G Filer”), provided, however, that
this clause (C) shall cease to apply when a Person who is a 13G Filer becomes
required to file a Schedule 13D under the Exchange Act with respect to such
beneficial ownership of the Voting Securities;
 
(ii) The consummation of a merger, consolidation or similar transaction that
directly or indirectly involves the Company (a “transaction”), other than a
transaction which results in (A) the Incumbent Directors (as hereinafter
defined) constituting immediately after such transaction at least a majority of
the Board, the entity surviving such merger or consolidation or, if the Company
or the entity surviving such merger is then a subsidiary, the ultimate parent
thereof, and (B) the voting securities of the Company outstanding immediately
prior to such transaction continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving entity
or any parent thereof), in combination with the ownership of any trustee or
other fiduciary holding securities under an employee benefit plan of the Company
or any subsidiary of the Company, more than fifty percent (50%) of the combined
voting power of the securities of the Company or such surviving entity or any
parent thereof outstanding immediately after such transaction;
 
(iii) The stockholders of the Company approve, or the Board approves, a plan of
complete dissolution or liquidation of the Company, or a complete dissolution or
liquidation of the Company otherwise occurs;
 
(iv) The consummation of a sale, lease or other disposition of all or
substantially all of the consolidated assets of the Company (a “disposition”)
that requires approval of the Company’s stockholders under Delaware corporate
law; provided that this paragraph (d)(iv) excludes a disposition to an entity
with respect to which stockholders of the Company own immediately after the
disposition more than fifty percent (50%) of the combined voting power of the
entity’s outstanding voting securities; or
 
(v) The Board ceases to be composed of at least a majority of Incumbent
Directors.  “Incumbent Directors” are the current members of the Board and any
subsequent Board member who was nominated or elected by a majority vote of the
Incumbent Directors then in office; provided, however, that no individual shall
be considered an Incumbent Director if such individual initially assumed office
as a result of either an actual or threatened election contest or other actual
or threatened solicitation of proxies or consents by or on behalf of a Person
other than the Board (a “Proxy Contest”) including by reason of any agreement
intended to avoid or settle any election contest or Proxy Contest.
 
J. Osborn - Executive Employment Agreement
 
- 5 -

--------------------------------------------------------------------------------

 
 
Notwithstanding the above clauses (i) through (v), a “Change of Control” shall
not have occurred (unless the Board determines otherwise) by reason of either of
the following:  (A) any corporate reorganization, merger, consolidation,
transfer of assets, liquidating distribution or other transaction entered into
solely by and between the Company and any subsidiary of the Company (a
“reorganization”), provided the reorganization was approved by at least
two-thirds (2/3) of the Incumbent Directors (as defined above) then in office
and voting; or (B) any of the transactions described in clauses (i) through (v)
above occurs pursuant to an Insolvency Proceeding.  An “Insolvency Proceeding”
means (A) the Company institutes or consents to the institution of any
proceeding under any debtor relief law, makes an assignment for the benefit of
creditors, or applies for or consents to the appointment of any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer
for the Company or for all or any material part of the Company’s property; or
(B) any receiver, trustee, custodian, conservator, liquidator, rehabilitator or
similar officer is appointed without the application or consent of the Company
and the appointment continues undischarged or unstayed for 60 calendar days; or
(C) any proceeding under any debtor relief law relating to the Company or to all
or any material part of the Company’s property is instituted without the consent
of the Company and continues undismissed or unstayed for 60 calendar days, or
any order for relief is entered in any such proceeding.
 
(e) The payments and benefits to which Employee is entitled under Section
‎6.2‎(a), Section ‎6.2‎(b) and Section 6.2(c) are referred to as
“Severance.”  All other Company obligations to Employee pursuant to this
Agreement other than Employee’s accrued benefits under the Company’s benefit and
welfare plans and his rights to indemnification and continued coverage under the
Company’s D&O Policies will automatically terminate and be completely
extinguished as of the Termination Date.
 
6.3 Resignation of Employee for Good Reason.
 
(a) Other than during the twelve (12) month period commencing on the date of a
Change of Control (such twelve (12) month period, the “Change of Control
Protection Period”), Employee may resign for “Good Reason” upon notice to the
Company within thirty (30) days following the relevant event or condition if any
of the following occurs without Employee’s express consent:
 
(i) The Board or Company (A) alters Employee’s duties, responsibilities or title
resulting in a significant diminution of Employee’s position, duties,
responsibilities or status with the Company or, (B) requires Employee to report
to anyone other than the most senior executive of the Company if the Employee
previously reported to the most senior executive of the Company or (C) reduces
Employee’s Base Salary, unless the base salaries of all other employees of the
Company at the Vice President level or above are proportionately reduced and
such reduction does not exceed 10% of Employee’s Base Salary;
 
(ii) The Board or Company transfers or assigns Employee to any location that is
more than fifty (50) miles from the location of Employee’s principal
office.  Required travel on the Company’s business that is consistent with the
business travel obligations of Employee’s position is excluded from this Section
6.3(a)(ii); or
 
J. Osborn - Executive Employment Agreement
 
- 6 -

--------------------------------------------------------------------------------

 
 
(iii) The Company materially breaches its obligations under this Agreement, but
only after Employee has provided written notice to the Company specifying such
material breach and the Company fails to cure such breach within 20 days after
its receipt of such notice.
 
(b) During the Change of Control Protection Period, Employee may resign for
“Good Reason” upon the occurrence of any of the following events or conditions
without Employee’s express consent:
 
(i) A material adverse change in Employee’s duties, responsibilities or title as
in effect at any time within one year preceding the date of a Change of Control
or at any time thereafter; the assignment to Employee of any duties or
responsibilities which are inconsistent with his duties, responsibilities or
title as in effect at any time within one year preceding the date of a Change of
Control or at any time thereafter; or any removal of Employee from or failure to
reappoint or reelect him/her to any of such offices or positions, except in
connection with the termination of his employment for Disability, Cause, as a
result of his death or by Employee other than for Good Reason;
 
(ii) A material reduction in Employee’s annual salary or target annual bonus
opportunity as in effect at any time within one year preceding the date of a
Change of Control or at any time thereafter; provided, however, that a reduction
by more than 10% in Employee’s annual salary or target annual bonus opportunity
shall be considered a material reduction for purposes of this Section
6.3(b)(ii);
 
(iii) The Board or Company transfers or assigns Employee to any location that is
more than fifty (50) miles from the location of Employee’s principal office
prior to the Change of Control.  Required travel on the Company’s business that
is consistent with the business travel obligations of Employee’s position is
excluded from this Section 6.3(b)(ii);
 
(iv) The failure by the Company to (A) provide Employee with compensation and
benefits, in the aggregate, at least equal (in terms of benefit levels and/or
reward opportunities) to those provided for under a material employee benefit
plan, program and practice in which Employee was participating at any time
within one year preceding the date of a Change of Control or at any time
thereafter, or (B) permit Employee to participate in any or all incentive,
savings, retirement plans and benefit plans, fringe benefits, practices,
policies and programs applicable generally to other similarly situated employees
of the Company and affiliated companies of the Company (including any successors
to the Company and affiliated companies of the Company);
 
(v) The Company materially breaches its obligations under this Agreement;
 
(vi) Any purported termination of Employee’s employment for Cause by the Company
which does not comply with the terms of Section ‎‎‎6.1; or
 
J. Osborn - Executive Employment Agreement
 
- 7 -

--------------------------------------------------------------------------------

 
 
(vii) The failure of the Company to obtain an agreement, satisfactory to
Employee, from any successors and to assume and agree to perform this Agreement.
 
Notwithstanding anything to the contrary in Sections 6.3(b)(i) through (vii)
above, Employee shall provide written notice to the Company of any actual or
perceived occurrence of any of the foregoing events which could give rise to a
“Good Reason” termination by Employee, and the Company shall have twenty (20)
days from the date of such notice to cure any alleged deficiency to the extent
curable.
 
6.4 Resignation by Employee Without Good Reason.  Employee may voluntarily
resign position with the Company without Good Reason at any time on thirty (30)
days’ advance written notice.  In the event Employee’s resignation is without
Good Reason, Employee will be entitled to receive, on Employee’s first regular
payday following the Termination Date, a lump sum payment equivalent to the
Accrued Benefits.  All other Company obligations to Employee pursuant to this
Agreement other than Employee’s accrued benefits under the Company’s benefit and
welfare plans and his rights to indemnification and continued coverage under the
Company’s D&O Policies will automatically terminate and be completely
extinguished.
 
6.5 Employee’s Execution of Release and Timing of Payments.
 
(a) Release.  Notwithstanding the foregoing, as a condition to the payment of
any severance pursuant to Sections 6.2(a) or 6.6(b)(i) and (iii), Employee will
be required to execute, deliver and not revoke, within 60 days following the
Termination Date, a release provided by the Company which contains a full and
general release of claims in favor of the Company and its affiliates, which
release shall not include a waiver of Employee’s Accrued Benefits under the
Company’s benefit and welfare plans or his rights to indemnification and
continued coverage under the D&O Policies (“Release”).  If the Release has not
been executed, delivered and become irrevocable by Employee within the statutory
revocation period, no payments under Sections 6.2(a) or 6.6(b)(i) and (iii),
will be or become payable.  Notwithstanding the foregoing, if the Company does
not deliver the Release to Employee within three (3) business days following the
Termination Date, then any requirement for Employee to execute, deliver and not
revoke the Release as a condition of receiving any payments under Sections
6.2(a) or 6.6(b)(i) and (iii) will have no effect, and Employee will be entitled
to receive any payments to which Employee otherwise qualifies under Sections
6.2(a) or 6.6(b)(i) and (iii).
 
(b) Time of Payments. Unless otherwise stated and subject to Sections ‎6.5‎(a)
and ‎‎9.12 hereof, all payments and reimbursements required to be made under
this Section 6 to Employee (including any payments or reimbursements to which
Employee is entitled in respect of the period commencing on the Termination Date
and ending on the 60th day following the Termination Date) shall be made or
shall commence on the 60th day following the Termination Date; provided,
however, all payments required to be made under Section 6.2(b) to Employee shall
be made or shall commence on the 60th day following the later of:  (i) the
Termination Date and (ii) the date of the Change in Control.
 
J. Osborn - Executive Employment Agreement
 
- 8 -

--------------------------------------------------------------------------------

 
 
6.6 Termination Upon Death or Disability.
 
(a) Death.  Employee’s employment will terminate automatically upon death of
Employee.  In the event of Employee’s death, the Accrued Benefits shall be paid,
on Employee’s first regular payday following the Termination Date, to the
beneficiary designated in writing by Employee (“Beneficiary”) or, if no such
Beneficiary is designated, to Employee’s estate.  In addition, (i) commencing on
the Termination Date, the Company will continue Employee’s Base Salary until the
earlier of six months from the Termination Date or the commencement of death
benefits under any existing Company Group Life Insurance Plan, (ii) within sixty
(60) days following the Termination Date, the Company shall pay any unpaid
Annual Bonus with respect to the calendar year ended prior to the termination of
Employee’s employment and a pro rata Annual Bonus (based upon his target Annual
Bonus) for the year in which the termination of employment occurs; (iii) the
Company shall fully accelerate vesting of any and all unvested stock options,
restricted stock units and restricted stock grants held by Employee; and (iv)
the Company shall continue the Employee’s right to indemnification and coverage
under the D&O Policies.
 
(b) Disability.  In the event that Employee becomes physically or mentally
disabled such that he/she is unable to perform his duties for a period of three
(3) consecutive months as determined by a medical professional (“Disability”),
the Company may terminate Employee’s employment, unless otherwise prohibited by
law.  In the event of termination due to Disability, Employee shall be paid, on
Employee’s first regular payday following the Termination Date, a lump sum
payment equivalent to the Accrued Benefits.  In addition, (i) the Company will
pay Employee a cash lump sum in an amount equal to half of Employee’s Base
Salary; (ii) the Company shall pay any unpaid Annual Bonus with respect to the
calendar year ended prior to the termination of Employee’s employment and a pro
rata Annual Bonus (based upon his target Annual Bonus) for the year in which the
termination of employment occurs; (iii) the Company shall fully accelerate
vesting of any and all unvested stock options, restricted stock units and
restricted stock grants held by Employee; and (iv) the Company shall continue
the Employee’s right to indemnification and coverage under the D&O Policies.
 
6.7 Board Action.  The Company agrees to take all actions required by the Board
or otherwise to accelerate Employee’s unvested stock options, restricted stock
units and restricted stock grants as required by Sections ‎6.2 or ‎6.6.
 
6.8 Adjustment of Payments and Benefits. Notwithstanding any provision of this
Agreement to the contrary, if any payment or benefit to be paid or provided
under this Agreement or otherwise would be an “Excess Parachute Payment,” within
the meaning of Section 280G of the Code, or any successor provision thereto, but
for the application of this sentence, then the payments and benefits to be paid
or provided hereunder shall be reduced to the minimum extent necessary (but in
no event to less than zero) so that no portion of any such payment or benefit,
as so reduced, constitutes an Excess Parachute Payment; provided, however, that
the foregoing reduction shall be made only if and to the extent that such
reduction would result in an increase in the aggregate payments and benefits to
be provided, determined on an after-tax basis (taking into account the excise
tax imposed pursuant to Section 4999 of the Code, or any successor provision
thereto, any tax imposed by any comparable provision of state law,
 
J. Osborn - Executive Employment Agreement
 
- 9 -

--------------------------------------------------------------------------------

 
 
and any applicable federal, state and local income taxes).  The determination of
whether any reduction in such payments or benefits to be provided hereunder is
required pursuant to the preceding sentence shall be made at the expense of the
Company, if requested by Employee or the Company, by the Company's independent
accountants.  The fact that Employee's right to payments or benefits may be
reduced by reason of the limitations contained in this Section ‎6.8 shall not of
itself limit or otherwise affect any other rights of Employee under this
Agreement.  In the event that any payment or benefit intended to be provided
hereunder is required to be reduced pursuant to this Section ‎6.8, such payments
or benefits will be reduced in the following order:  (a) the lump sum severance
payment described in Section ‎6.2(a)(i) (multiple of Base Salary); (b) the lump
sum severance payment described in Section ‎6.2(a)(ii) (multiple of target
Annual Bonus); (c) the lump sum severance payment described in Section
‎6.2(b)(i) (multiple of Base Salary); (d) the lump sum severance payment
described in Section ‎6.2(b)(ii) (multiple of target Annual Bonus); (e) the
benefits described in Section ‎6.2(c)(ii) (reimbursement for certain
outplacement services and moving expenses); (f) the benefits described in
Section ‎6.2(c)(iii) (reimbursement for cost of continued medical and dental
benefits); (g) the benefits described in Section ‎6.2(c)(iv) (unpaid Annual
Bonus with respect to year prior to year of termination); and (h) the benefits
described in Section ‎6.2(c)(v) (accelerated vesting of equity awards).  
 
7. Agreement Not to Compete.
 
7.1 No Employment with, or Connection to, Competitor.  Employee agrees that,
during the term of employment with the Company and for a period of nine (9)
months following the Termination Date, Employee will not, without securing the
prior written permission of the Company:
 
(a) be employed by, act as an agent for, or consult with or otherwise perform
services for, a Competitor (as defined below); or
 
(b) own any equity interest in, manage or participate in the management (as an
officer, director, partner, member or otherwise) of, or be connected in any
other manner with, a Competitor, except that this section shall not restrict
Employee from owning less than one percent (1%) of the equity interests of any
publicly held entity.
 
7.2 Nonsolicitation of Company Employees and Customers.  Employee agrees that
for a period of one (1) year following the Termination Date, Employee will not,
without securing the prior written permission of the Company, induce or attempt
to induce any Employee, officer, director, agent, independent contractor,
consultant, customer, strategic partner, licensor, licensee, supplier or other
service provider of the Company to terminate a relationship with, cease
providing services or products to, or purchasing products or services from, the
Company.
 
7.3 Definition of Competitor.  The term “Competitor” as used in this Agreement
means any individual or entity that is directly or indirectly engaged in the
development and/or commercialization in the United States of one or more ex vivo
cellular immunotherapies for the therapeutic treatment of cancer, which ex vivo
cellular immunotherapies generate twenty percent (20%) or more of either the
annual gross revenue or worldwide operating expense of such Competitor in the
United States.  The term “Competitor”
 
J. Osborn - Executive Employment Agreement
 
- 10 -

--------------------------------------------------------------------------------

 
 
also includes an individual or entity that is preparing to directly or
indirectly engage in the development and/or commercialization in the United
States of ex vivo cellular immunotherapies, if such ex vivo immunotherapies are
anticipated to generate twenty (20%) or more of either the annual gross revenue
or annual operating expense of such Competitor in the United States during the
first calendar year of development and/or commercialization.
 
7.4 Reasonableness of Restrictions.  The Company and Employee agree that, in
light of all of the facts and circumstances relating to the relationship that
exists and is expected to exist between the Company and Employee, these
restrictions (including, but not limited to, the scope of the restricted
activities, the duration of the restrictions, and the geographic extent of the
restrictions) are fair and reasonably necessary for the protection of the
goodwill and other protectable interests of the Company.  If a court or
arbitrator of competent jurisdiction declines to enforce any of these
restrictions, the Company and Employee agree that the restrictions shall be
enforceable to the maximum extent allowed by law.
 
8. Legal Fees and Expenses.  Unless prohibited by law, if Employee prevails on
at least one substantive issue in seeking to enforce the Company’s obligations
under this Agreement, the Company shall pay and be solely responsible for any
and all costs and expenses (including attorneys’ fees) incurred by Employee in
connection with Employee’s action to enforce the Company’s obligations under
this Agreement.  The Company shall pay directly or reimburse Employee for any
and all such costs and expenses within sixty (60) calendar days following the
presentation by Employee or by counsel selected from time to time by Employee of
a statement or statements prepared by Employee or by such counsel of the amount
of such costs and expenses.  The Company shall also pay to Employee interest
(calculated at the base rate from time to time in effect at Bank of America,
compounded monthly) on any payments or benefits that are paid or provided to
Employee later than the date on which due under the terms of this Agreement.
 
In order to comply with Section 409A of the Code, (a) in no event will the
payments by the Company under Section 8 of this Agreement be made later than the
end of the calendar year next following the calendar year in which such fees and
expenses were incurred; Employee shall be required to submit an invoice for such
fees and expenses at least 10 days before the end of the calendar year next
following the calendar year in which such fees and expenses were incurred; (b)
the amount of such legal fees and expenses that the Company is obligated to pay
in any given calendar year will not affect the legal fees and expenses that the
Company is obligated to pay in any other calendar year; (c) the Company’s
obligation to pay Employee’s legal fees will terminate on the fifth anniversary
of the termination of this Agreement; and (d) Employee’s right to have the
Company pay such legal fees and expenses may not be liquidated or exchanged for
any other benefit.
 
J. Osborn - Executive Employment Agreement
 
- 11 -

--------------------------------------------------------------------------------

 
 
9. General Provisions.
 
9.1 Successors and Assigns.  The rights and obligations of the Company under
this Agreement shall inure to the benefit of and shall be binding upon the
successors and assigns of the Company.  Employee shall not be entitled to assign
any of Employee’s rights or obligations under this Agreement.
 
9.2 Waiver.  Either party’s failure to enforce any provision of this Agreement
shall not in any way be construed as a waiver of any such provision, or prevent
that party thereafter from enforcing each and every other provision of this
Agreement.
 
9.3 Severability.  In the event any provision of this Agreement is found to be
unenforceable by an arbitrator or court of competent jurisdiction, such
provision shall be deemed modified to the extent necessary to allow
enforceability of the provision as so limited, it being intended that the
parties shall receive the benefits contemplated in this Agreement to the fullest
extent permitted by law.  If a deemed modification is not satisfactory in the
judgment of such arbitrator or court, the unenforceable provision shall be
deemed deleted, and the validity and enforceability of the remaining provisions
shall not be affected.
 
9.4 Interpretation; Construction.  The headings set forth in this Agreement are
for convenience only and shall not be used in interpreting this Agreement.  Both
parties have participated in the negotiation of this Agreement.  Therefore, the
normal rule of construction to the effect that any ambiguities are to be
resolved against the drafting party shall not be employed in the interpretation
of this Agreement.
 
9.5 Notices.  Any notice required or permitted by this Agreement shall be in
writing and shall be delivered as follows with notice deemed given as
indicated:  (a) by personal delivery when delivered personally; (b) by overnight
courier upon written verification of receipt; (c) by telecopy or facsimile
transmission upon acknowledgment of receipt of electronic transmission; or (d)
by certified or registered mail, return receipt requested, upon verification of
receipt.  Notice shall be sent to the addresses set forth below, or such other
address as either party may specify in writing.
 
9.6 Survival.  Section 6 (“Separation of Employee’s Employment”), Section 7
(“Confidentiality; Agreement Not to Compete”), Section 8 (“Legal Fees and
Expenses”), and Section 9 (“General Provisions”) of this Agreement shall survive
Employee’s employment by the Company.
 
9.7 Entire Agreement.  This Agreement, the Company’s stock option plan and
documents reflecting options and restricted stock granted to Employee, the
Proprietary Information and Inventions Agreement entered into by Employee at the
commencement of  employment with the Company, and the Indemnity Agreement
entered into by the Company and Employee, if any, constitute the entire
agreement between the parties relating to this subject matter and supersede all
prior or simultaneous representations, discussions, negotiations, and
agreements, whether written or oral.  This Agreement may be amended or modified
only with the written consent of Employee and a duly authorized officer of the
Company.  No oral waiver, amendment or modification will be effective under any
circumstances whatsoever.
 
J. Osborn - Executive Employment Agreement
 
- 12 -

--------------------------------------------------------------------------------

 
 
9.8 Injunctive Relief.  Notwithstanding the foregoing, any action brought by the
Company under this Agreement seeking a temporary restraining order, temporary
and/or permanent injunction and/or decree of specific performance of the terms
of this Agreement may be brought in any court of competent jurisdiction.  The
Company shall not be required to post a bond as a condition for the granting of
such relief.
 
9.9 Governing Law and Venue.  This Agreement shall be governed by, and construed
in accordance with, the laws of the State of Washington as though made and to be
fully performed in that State.  Venue for any action arising from this Agreement
shall be exclusively in King County, Washington.
 
9.10 Arbitration.
 
(a) Employee and the Company agree that if a dispute arises concerning or
relating to Employee’s employment with the Company, or the termination of
Employee’s employment, such dispute shall be submitted to binding arbitration
under the rules of the American Arbitration Association regarding resolution of
employment disputes in effect at the time such dispute arises.  The arbitration
shall take place in King County, Washington, before a single experienced
arbitrator licensed to practice law in Washington and selected in accordance
with the American Arbitration Association rules and procedures.  Except as
provided below, Employee and the Company agree that this arbitration procedure
will be the exclusive means of redress for any disputes relating to or arising
from Employee’s employment with the Company or his termination, including
disputes over rights provided by federal, state, or local statutes, regulations,
ordinances, and common law, including all laws that prohibit discrimination
based on any protected classification.  The parties expressly waive the right to
a jury trial, and agree that the arbitrator’s award shall be final and binding
on both parties, and shall not be appealable.  The arbitrator shall have
discretion to award monetary and other damages, and any other relief that the
arbitrator deems appropriate and is allowed by law taking into consideration
Section 8 of this Agreement.
 
(b) The Company and Employee agree that the sole dispute that is excepted from
Section 9.10is an action seeking injunctive relief from a court of competent
jurisdiction regarding enforcement and application of Section 7 of this
Agreement, which action may be brought in addition to, or in place of, an
arbitration proceeding in accordance with Section 9.10.
 
9.11 Withholding.  All payments and benefits made to Employee hereunder will be
subject to any payroll and withholding deductions required by applicable law.
 
9.12 Compliance with Section 409A of the Code.
 
(a) To the extent applicable, it is intended that the compensation arrangements
under this Agreement be in full compliance with Section 409A of the Code (it
being understood that certain compensation arrangements under this Agreement are
intended not to be subject to Section 409A of the Code).  The Agreement shall be
construed, to the maximum extent permitted, in a manner to give effect to such
intention.  Notwithstanding anything in this Agreement to the contrary,
distributions upon termination of Employee’s employment may only
 
J. Osborn - Executive Employment Agreement
 
- 13 -

--------------------------------------------------------------------------------

 
 
be made upon Employee’s “separation from service” with the Company (as
determined in accordance with Section 409A of the Code).  Employee acknowledges
that Employee has been advised to obtain independent legal, tax or other counsel
in connection with Section 409A of the Code.
 
(b) Compliance with Section 409A of the Code. Notwithstanding any provisions of
this Agreement to the contrary, if Employee is a “specified employee” (within
the meaning of Section 409A of the Code and determined pursuant to policies
adopted by the Company) at the time of Employee’s separation from service and if
any portion of the payments or benefits to be received by Employee upon
separation from service would be considered deferred compensation under Section
409A of the Code (“Nonqualified Deferred Compensation”), amounts that would
otherwise be payable pursuant to this Agreement during the six-month period
immediately following Employee’s separation from service that constitute
Nonqualified Deferred Compensation and benefits that would otherwise be provided
pursuant to this Agreement during the six-month period immediately following
Employee’s separation from service that constitute Nonqualified Deferred
Compensation will instead be paid or made available on the earlier of (i) the
first business day of the seventh month following the date of Employee’s
separation from service and (ii) Employee’s death.
 
(c) With respect to any amount of expenses eligible for reimbursement under this
Agreement, such expenses will be reimbursed by the Company within thirty (30)
calendar days following the date on which the Company receives the applicable
invoice from Employee in accordance with the Company’s expense reimbursement
policies, but in no event later than the last day of Employee’s taxable year
following the taxable year in which Employee incurs the related expenses.  In no
event will the reimbursements or in-kind benefits to be provided by the Company
in one taxable year affect the amount of reimbursements or in-kind benefits to
be provided in any other taxable year, nor will Employee’s right to
reimbursement or in-kind benefits be subject to liquidation or exchange for
another benefit.
 
(d) Each payment under this Agreement shall be regarded as a “separate payment”
and not of a series of payments for purposes of Section 409A of the Code.
 
J. Osborn - Executive Employment Agreement
 
- 14 -

--------------------------------------------------------------------------------

 
 
THE PARTIES TO THIS AGREEMENT HAVE READ THIS AGREEMENT AND FULLY UNDERSTAND EACH
AND EVERY PROVISION.
 
John E. Osborn
 
Dated: August 30,
2011                                                               /s/ John E.
Osborn
 
Address:
99 Union Street #1705
Seattle, WA 98101


 
DENDREON CORPORATION
 
Dated: August 30, 2011                                       By: /s/ Mitchell H.
Gold, M.D.
 
Its: President & CEO


Address:
1301 2nd Ave., Suite 3200
Seattle, WA  98101

 
 
J. Osborn - Executive Employment Agreement
- 15 - 

--------------------------------------------------------------------------------